DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 69-76 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 69-76 recite the limitation "The system of".  There is insufficient antecedent basis for this limitation in the claim. Claims 69-76 either depend on the system Claim 68 or the method Claim 57. For this examination, Claims 69-76 are regarded as depending on Claim 68.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 57-59, 63, 66, 68-73, and 75 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nehme et al. (US 20130066812 A1), and in view of Bachrach et al. (US 20140253549 A1)

Regarding Claim 68, Nehme discloses A system for printing a three-dimensional object (¶1 reciting “The present disclosure relates to additive manufacturing processes for printing three-dimensional (3D) parts and support structures.” Figs. 1-3 showing an additive manufacturing system), comprising: 
computer memory comprising a digital model of said three-dimensional object (¶86 reciting  the x-y-z locations of the central coordinate points of cells 114 (or other selected coordinate locations within cells 114) are retained in the memory of computer 12.”. Fig. 5 showing a digital model of a 3D object); and one or more computer processors (Fig. 1 showing computer 12, server 14, Host computer 16, and controller 30. ¶33 reciting “System 10 also includes controller 30, which is one or more processor-based controllers configured to control the operation of the components of system 10.”) operatively coupled to said computer memory, wherein said one or more computer processors are individually or collectively programmed (¶27 reciting “The present disclosure is directed to a computer-implemented program,” ¶135 reciting “SIG engine 50 effectively functions as a high-speed slicing program for orienting and slicing digital part 46 into multiple horizontal layers, and for generating digital support layers 150.”) to: 
(a) partition said digital model of said three-dimensional object into a plurality of partitions(As shown in Figs. 5-6, the 3D object 46 is partitioned into a plurality of partitions 114. ¶85 reciting “As shown in FIG. 5, after steps 56 and 58 of method 54 are performed, computer 12 generates grid 112, which is a 3D grid of cells 114 that define a volume bounding box for the tree data structure of digital part 46 (step 60 of method 54).”), wherein a partition of said plurality of partitions comprises a plurality of slices; (Fig. 16 showing slices of the 3D object 148 and supporting layers 150. ¶135 disclosing slicing the 3D object and supporting layers according to the cells 114, and reciting “ as shown in FIG. 16, when used in conjunction with a tool-path generation process, cells 114 of grid 112 may have dimensions that correspond to a sliced layer increment for printing or otherwise building a 3D part with a particular additive manufacturing system (e.g., system 10). In this embodiment, the digital part 46a exported during step 74 of method 54 may include the oriented part for 3D part 32 (referred to as digital part 148), and also the digital support layers for support structure 34 (referred to as digital support layers 150). Furthermore, because cells 114 have dimensions that correspond to a sliced layer increment, SIG engine 50 effectively functions as a high-speed slicing program for orienting and slicing digital part 46 into multiple horizontal layers, and for generating digital support layers 150.” Each slice includes the digital part 46a segment and the digital support layer segment.)
 (c) generate printing instructions, which printing instructions are usable by a printer to print said three-dimensional object.(¶136 reciting “SIG engine 50 may also be configured to generate tool-path instructions and other related information for each layer of digital part 148 and digital support layers 150, and the resulting data may be transmitted to host computer 16 and/or system 10. System 10 may then print 3D part 32 and support structure 34 based on the received data, where the volume of support structure 34 corresponds to the volume of support material calculated by SIG engine 50.”, where system 10 corresponds to a printer.)
However, Nehme does not explicitly disclose (a) wherein a slice of said plurality of slices comprises a plurality of segments; (b) receive, from a user, one or more parameters that specify a printing configuration for at least one segment of said plurality of segments; and (c) generate printing instructions based at least in part on said one or more parameters.
Bachrach teaches “techniques for slicing 3D models for manufacturing” (¶2). Bachrach teaches partitioning the 3D model 502 in Fig. 5A. ¶41 recites “FIG. 5A illustrates the 3D model 402 of FIG. 4 as a triangulated mesh 502, according to one embodiment of the invention. To generate a single slice of the 3D model 402, the slice generating module 122 draws a plane 500 at a pre-determined width interval on the triangulated mesh 502, where the plane 500 is orthogonal to the slice axis 406. Next, the slice generating module 122 identifies a set of triangles in the triangulated mesh 502 that each has a line segment that intersects the drawn plane. . . . Once the set of triangles that intersect the plane is identified, the slice generating module 122 stitches together the line segments of the set of triangles that intersect the plane to form the boundary of the slice.” In other words, Bachrach teaches a slice of said plurality of slices comprises a plurality of segments.
In addition, ¶33 recites “The layout module 128 analyzes each polygonal part included in the slices of the 3D model to determine a layout of the polygonal parts on one or more sheets of a manufacturing material selected by the user (referred to herein as the "manufacturing material").” In other words, Bachrach teaches receiving a user selection of manufacturing material corresponding to one or more parameters that specify a printing configuration.
It would have been obvious to one with ordinary skill, before the effective filing date of the claimed invention, to modify the system (taught by Nehme) to further partition such that a slice having a plurality of segments, and receive user selection of manufacturing material for printing (taught by Bachrach). The suggestions/motivations would have been to “ what is needed in the art are techniques for designing and building a 3D model that mitigate the cost and delay typically associated with having a third-party manufacturer build the 3D model.” (¶7), and Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.

Regarding Claim 69, Nehme in view of Bachrach discloses The system of claim 66, further comprising a print head that is configured to use said printing instructions to print said three-dimensional object. (Nehme, ¶42 reciting “During a printing operation, print head 24 deposits the received part and support materials onto platen 20 to print 3D part 32 and support structure 34 in a layer-by-layer manner based on instructions from controller 30.”)

Regarding Claim 70, Nehme in view of Bachrach discloses The system of claim 67, wherein said printing instructions are configured to actuate said print head or a support in accordance with said printing configuration. (Nehme, ¶36 reciting “X-y-axis gantry 22 is a guide rail assembly that is configured to move print head 24 in a horizontal x-y plane based on instructions provided from controller 30.” ¶37 reciting “Print head 24 is supported by x-y-axis gantry 22 for printing 3D part 32 and support structure 34 on platen 20 in a layer-by-layer manner, based on instructions provided from controller 30.”)

Regarding Claim 71, Nehme in view of Bachrach discloses The system of claim 66, wherein said one or more computer processors are individually or collectively programmed to repeat (b) for other segments of said plurality of segments of said slice. (Bachrach, ¶39 teaching to repeat (b) receive, from a user, one or more parameters that specify a printing configuration for at least one segment of said plurality of segments, and reciting “At step 308, the layout module 128 analyzes each polygonal part included in the slices of the 3D model to determine a layout of the polygonal parts on one or more sheets of a manufacturing material selected by the user.”, where each polygonal part included in the slices corresponds to one segment. Further, ¶66 teaches multiple iteration of the printing process. The suggestions/motivations would have been the same as that of Claim 68 rejections.)

Regarding Claim 72, Nehme in view of Bachrach discloses The system of claim 66, wherein said one or more computer processors are individually or collectively programmed to iteratively perform (b) and (c) for other segments of other slices of other partitions of said plurality of partitions. (Bachrach, ¶66 reciting “The layout module 128 performs multiple iteration of the technique described above, and, at each iteration, a different polygonal part of the 3D model is laid on a sheet of manufacturing material. The layout of the polygonal parts on sheets of the manufacturing material is then stored in storage 106.”. The suggestions/motivations would have been the same as that of Claim 68 rejections.)

Regarding Claim 73, Nehme in view of Bachrach discloses The system of claim 66, wherein said one or more computer processors are individually or collectively programmed to receive said one or more parameters from said user through a user interface. (Nehme, ¶33 disclosing user selected manufacturing material. In addition, ¶49 disclosing menu or other user interface being used for user-selectable options. Therefore, Nehme discloses user selected parameters, such as manufacturing material, may be selected from a menu or other interface.)

Regarding Claim 75, Nehme in view of Bachrach discloses The system of claim 66, further comprising said printer, which printer is configured to use said printing instructions to print said three-dimensional object. (Nehme, Fig. 2A showing an additive manufacturing system 10 corresponding to a printer. Further, ¶32 reciting “Examples of suitable systems for system 10 include extrusion-based additive manufacturing systems, such as those commercially available by Stratasys, Inc., Eden Prairie, Minn. under the trademarks "FUSED DEPOSITION MODELING" and "FDM". In alternative embodiments, system 10 may be any suitable additive manufacturing system that prints or otherwise builds 3D parts in a layer-by-layer manner, and that relies on one or more materials to support overhanging and/or lateral surfaces of the 3D parts, such as jetting systems, selective laser sintering systems, powder/binder jetting systems, electron-beam melting systems, stereolithography systems, and the like.” Further, ¶136 disclosing to use the printing instruction to print the 3D object, and reciting “SIG engine 50 may also be configured to generate tool-path instructions and other related information for each layer of digital part 148 and digital support layers 150, and the resulting data may be transmitted to host computer 16 and/or system 10. System 10 may then print 3D part 32 and support structure 34 based on the received data”.)

Claim 57, has similar limitations as of Claim(s) 68, therefore it is rejected under the same rationale as Claim(s) 68.

Regarding Claim 58, The method of claim 57, wherein said at least one segment of said plurality of segments is a polygon. (Bachrach, ¶41 teaching a set of triangles in the slice, and reciting “FIG. 5A illustrates the 3D model 402 of FIG. 4 as a triangulated mesh 502, according to one embodiment of the invention. To generate a single slice of the 3D model 402, the slice generating module 122 draws a plane 500 at a pre-determined width interval on the triangulated mesh 502, where the plane 500 is orthogonal to the slice axis 406. Next, the slice generating module 122 identifies a set of triangles in the triangulated mesh 502 that each has a line segment that intersects the drawn plane. . . . Once the set of triangles that intersect the plane is identified, the slice generating module 122 stitches together the line segments of the set of triangles that intersect the plane to form the boundary of the slice.” The suggestions/motivations would have been the same as that of Claim 68 rejections.)

Regarding Claim 59, Nehme in view of Bachrach discloses The method of claim 58, wherein said polygon is a directionally convex sub-polygon. (Bachrach, Fig. 5A)

Regarding Claim 63, Nehme in view of Bachrach discloses The method of claim 57, further comprising, for said slice, determining an order in which to print said plurality of segments. (Nehme, ¶54 reciting “Host computer 16 may also generate tool-path instructions and other related information for each layer of digital part 46a and the digital support layers, and the resulting data may be transmitted to system 10 over communication line 44. System 10 may then print 3D part 32 and support structure 34 based on the received data”.)

Regarding Claim 66, Nehme in view of Bachrach discloses The method of claim 57, further comprising using said printing instructions to print said three-dimensional object. (Nehme, ¶42 reciting “During a printing operation, print head 24 deposits the received part and support materials onto platen 20 to print 3D part 32 and support structure 34 in a layer-by-layer manner based on instructions from controller 30.)

Claim(s) 67 and 76 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nehme et al. (US 20130066812 A1), and in view of Bachrach et al. (US 20140253549 A1), and further in view of Potter (US 9764517 B2).

Regarding Claim 76, Nehme in view of Bachrach discloses The system of claim 73.
However, Nehme in view of Bachrach does not explicitly disclose wherein said printer is configured to print said three-dimensional object at least in part by (i) bringing a feedstock in contact with a platform or a previously deposited layer of said three-dimensional object, and (ii) directing electrical current to flow from said feedstock and into said platform or said previously deposited layer of said three-dimensional object, or vice versa, to melt at least a portion of said feedstock and deposit said at least said portion of said feedstock adjacent to said platform or said previously deposited layer of said three-dimensional object, thereby forming at least a portion of said three-dimensional object.
The above limitation is a common process used in additive manufacturing. In addition, Potter teaches such a process and recites “Additive Manufacturing (AM) (also known as Additive Layer Manufacture (ALM), 3D printing, etc.) is a process that may be used to produce functional, complex objects, layer by layer, without moulds or dies. Typically, such processes include providing material (e.g. metal or plastic) in the form of a powder or a wire, and, using a powerful heat source such as a laser beam, electron beam or an electric, or plasma welding arc, melting an amount of that material and depositing the melted material (e.g. on a base plate of a work piece). Subsequent layers are then built up upon each preceding layer.” (col. 1, ln. 20-33).
It would have been obvious to one with ordinary skill, before the effective filing date of the claimed invention, to use the additive manufacturing process (taught by Potter) in the system (taught by Nehme in view of Bachrach). The suggestions/motivations would have been Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.

Claim 67, has similar limitations as of Claim(s) 76, therefore it is rejected under the same rationale as Claim(s) 76.

Claim(s) 74 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nehme et al. (US 20130066812 A1), and in view of Bachrach et al. (US 20140253549 A1), and further in view of Schmidt (US 20150151493 A1).

Regarding Claim 74, Nehme in view of Bachrach discloses The system of claim 71.
However, Nehme in view of Bachrach does not explicitly disclose wherein said user interface is configured to dynamically display a visual representation in response to receiving said one or more parameters.
It is well known in the art to dynamically display a change as a visual feedback in CAD. In addition, Schmidt teaches dynamically display the 3D model in response to receiving the designer’s change, and recites “Based on this visual feedback, the designer may elect to redesign the 3D model 117 to reduce angles or integrate designer-defined support material in discrete locations. . . . Because updates are dynamically reflected in the displayed and highlighted 3D model 117, the designer may efficiently evaluate the impact of various modifications to the 3D model 117 and the 3D printer 150 on the quality of the 3D object.” (¶38).
It would have been obvious to one with ordinary skill, before the effective filing date of the claimed invention, to modify the system (taught by Nehme in view of Bachrach) to dynamically display the updated 3D model in response to receiving the designer’s change (taught by Schmidt). The suggestions/motivations would have been that “the designer may efficiently evaluate the impact of various modifications to the 3D model 117 and the 3D printer 150 on the quality of the 3D object.” (¶38), and Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.

Claim(s) 65 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nehme et al. (US 20130066812 A1), and in view of Bachrach et al. (US 20140253549 A1), and further in view of Sterenthal et al. (US 20180056595 A1).

Regarding Claim 65, Nehme in view of Bachrach discloses The method of claim 63.
However, Nehme in view of Bachrach does not explicitly disclose wherein determining said order includes determining a sequence that reduces (i) heat generated by said printer, (ii) a number of lifting operations performed by said printer, (iii) one or more tool change operations performed by said printer, or (iv) one or more material change operations performed by said printer while printing said three-dimensional object.
Sterenthal recites “zones may be automatically defined based on either or both thermal analysis or residual stress analysis, and used to optimize or otherwise change (from a default) or set (generally “set”) one or more tool path parameters and thereby the tool path for better results of the three-dimensional object 106. Suitable analyses include real physical simulations of the build process by techniques such as FEA, with or without any support structures added to reduce possible displacements, plastic strain and heat. ” (¶116).
It would have been obvious to one with ordinary skill, before the effective filing date of the claimed invention, to modify the method (taught by Nehme in view of Bachrach) to determine a toolpath that reduces heat (taught by Sterenthal). The suggestions/motivations would have been to “reduce possible displacements, plastic strain and heat. ” (¶116), and Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.
Allowable Subject Matter
Claims 60-62, and 64 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  .
Claims 60 and 64 are distinguished from the closest known prior art alone or in reasonable combination in consideration of the claim and its base claim(s) as a whole. Claims 61-62 depend from Claim 60, and therefore also contain allowable subject matter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI WANG whose telephone number is (571)272-6022. The examiner can normally be reached 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YI WANG/Primary Examiner, Art Unit 2611